Citation Nr: 1614942	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  13-14 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) with depressive disorder.

2.  Entitlement to a total rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from February 1966 to January 1968.

This matter comes before the Board of Veterans' Appeals from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  A June 2009 rating decision granted service connection for PTSD with depressive disorder and assigned a 50 percent evaluation.  The Veteran appealed the assigned evaluation.  A May 2013 rating decision denied a TDIU; the Veteran submitted a notice of disagreement in July 2013.

In his May 2013 substantive appeal, the Veteran requested a hearing before the Board via videoconference.  However, in correspondence dated in July 2015, the Veteran withdrew his hearing request.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With respect to the evaluation of the Veteran's psychiatric disorder, the Board observes that VA treatment records associated with the claims file date to May 2013.  In a statement dated in July 2013, the Veteran indicated that he had been seen for treatment in June and July 2013.  He related that the assessments by two physicians were included in his most current medical records.  These records are not presently associated with the claims file.  In a statement dated in July 2015, the Veteran indicated that he has been receiving ongoing treatment for PTSD.As there are outstanding VA treatment records relevant to the evaluation of the Veteran's psychiatric disorder, remand is necessary to obtain such records.

Correspondence from the Veteran's representative dated in May 2013 suggests worsening of his PTSD.  In a July 2015 statement, the Veteran indicated that symptoms of PTSD has worsened.  The record reflects that the Veteran was most recently provided a VA psychiatric examination in March 2012.  As there is an allegation of worsening since that examination, the Board concludes that a current examination is warranted to determine the current severity of the Veteran's psychiatric disorder.

Finally, the record reflects that a TDIU was denied in a May 2013 rating decision.  The Veteran submitted a notice of disagreement with respect to that rating decision in July 2013.  The filing of a notice of disagreement places a claim in appellate status.  As such, remand is required so that a Statement of the Case may be issued to the appellant.  Manlincon v. West, 12 Vet. App. 239, 240-41(1999).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records, from May 2013 to the present, and associate them with the record.

If, after making reasonable efforts to obtain identified records, VA is unable to secure the same, notify the Veteran and (a) identify the specific records that are unable to be obtained; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Then, schedule the Veteran for a VA psychiatric examination to determine the current severity of his PTSD with depressive disorder.  

Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  

Following examination, interview of the Veteran, and review of the claims file, the examiner should identify the manifestations of the Veteran's PTSD with depressive disorder.  The examiner should also discuss any concurrent psychiatric diagnoses, and to the extent possible, differentiate the symptomatology by diagnosis.  If such differentiation is impossible, the examiner must so state.

3.  Issue the appellant a statement of the case on the issue of entitlement a TDIU, pursuant to 38 C.F.R. § 19.26 (2015).  If the appellant perfects his appeal by submitting a timely and adequate substantive appeal, the AOJ should return the claim to the Board for the purpose of appellate disposition.

4.  Then, after undertaking any additional development that is deemed warranted, readjudicate the claim on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, he should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




